COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00328-CV


Theodore Vakrinos, as an Individual       §   From County Court at Law No. 1
and as Trustee of the Duvar Family
Trust

                                          §   of Tarrant County (2012-005737-1)
v.


The Law Offices Of Kenneth D.             §   August 31, 2015
Hartless and Brian Hargrove d/b/a
Hartless & Hargrove, PLLC; Kenneth
D. Hartless, as Individual and as
Guarantor                                 §   Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Theodore Vakrinos, as an Individual and

as Trustee of the Duvar Family Trust, shall pay all of the costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Ann Dauphinot______________
   Justice Lee Ann Dauphinot